Filed 7/18/16 P. v. Contreras CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B269403
                                                                          (Super. Ct. No. 2014027011)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

LUIS ENRIQUE CONTRERAS,

     Defendant and Appellant.



                   Appellant Luis Enrique Contreras was charged with four counts of first
                                                                 1
degree residential burglary (Pen. Code, § 459), two counts of child endangerment
(§ 273a, subd. (b)), and one count each of assault with intent to commit sexual assault
during a burglary (§ 220, subd. (b)) and forcible lewd act upon a child (§ 288, subd.
(b)(1)) with allegations that an occupant was present during each of the burglaries
(§ 667.5, subd. (c)(21)) and he committed forcible lewd act upon a child during the
commission of a burglary (§ 667.61, subd. (e)(2)). Contreras brought an unsuccessful
                       2
Marsden motion. Subsequently, he pled guilty to all but the assault count, which was



         1
             All further statutory references are to the Penal Code.
         2
             (People v. Marsden (1970) 2 Cal.3d 118.)
dismissed. He was sentenced to prison for an indeterminate term of 25 years to life with
539 days of presentence custody credit.
                On four separate occasions, Contreras entered residences. In one, he
fondled an eleven-year-old girl who was asleep in her bed. In the others, he fled after the
residents woke up and screamed.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436. On May 11,
2016, we notified Contreras that he had 30 days in which to advise us of any claims he
wished us to consider. He submitted a 10-page letter brief and a one-page declaration.
                Contreras contends that his plea deal was made under duress and that trial
counsel “failed to do any investigation whatsoever into the plea deal.” The record is to
the contrary. During the Marsden hearing, he told the trial court that he did not want to
go to trial and that he had asked defense counsel to broker a plea agreement with the
prosecution. Although the prosecution would not agree to less than a life term, defense
counsel eventually reached an agreement to reduce one count from assault with intent to
commit sexual assault during a burglary to child endangerment. At the plea colloquy,
Contreras stated that he was entering into the agreement freely and voluntarily, and that
no one had threatened, pressured, or forced him to plead guilty.
                Contreras also contends that trial counsel was constitutionally ineffective
by failing to challenge his plea deal and investigate whether he was properly advised of
                     3
his Miranda rights. Such a claim is more appropriately brought in a habeas proceeding
when, as here, the appellate record on direct appeal is insufficient to evaluate it. (People
v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267.) We cannot consider Contreras’
declaration because “it is well settled in California that on direct appeal from a judgment,
a reviewing court will not consider matters outside the record.” (People v. Rinegold
(1970) 13 Cal.App.3d 711, 717.)



       3
           (Miranda v. Arizona (1966) 384 U.S. 436.)
                                               2
              Having examined the entire record, counsel’s Wende brief and Contreras’
letter brief, we are satisfied appointed counsel has fully complied with his responsibilities
                                  4
and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th 106, 123-124;
People v. Wende, supra, 25 Cal.3d at pp. 441-442.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.
We concur:



              YEGAN, Acting P. J.



              TANGEMAN, J.




       4
         Contreras also contends that he received ineffective assistance of appellate
counsel because appellate counsel failed to raise the issues discussed above. Because
there are no arguable issues in the record, his contention necessarily fails. (See In re
Jones (1994) 27 Cal.App.4th 1032, 1041 [“Appellate counsel has the duty to brief all
arguable issues”].)
                                              3
                                   Ryan Wright, Judge

                           Superior Court County of Ventura
                          ______________________________


              California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, under appointment by the Court of Appeal; Luis Enrique Contreras,
in pro. per., for Defendant and Appellant.
              No appearance for Plaintiff and Respondent.